DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 02/28/2022
Application is filed as a DIV of 15/888,200 which is a PAT 10,542,206
The Application claims a FP date of 02/08/2017
Claims 2, 17 and 19 are independent

Allowable Subject Matter
Claims 2, 6-9, 11-19 and 35-41 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 17 and 19 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image processing apparatus or an imaging apparatus including an image sensor and an image processing apparatus or a method of controlling an image processing apparatus as recited in “obtains an image; 
detects a first region that is a region gazed at by a user;
an object in the image; and 
performs control to display first region information and second region information that is different from the first region information; 
wherein, when a first instruction member is operated, the circuitry displays both the first region information and the second region information, based on a position of the first region, and after the first instruction member is operated, the circuitry displays the first region information based on the position of the first region, and displays the second region information based on a position of the second region” as combined with other limitations in claims 2, 17 and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Frahm et al. (U.S. Patent Publication Number 2016/0309081 A1) discloses methods, systems, and computer readable media for leveraging user gaze in a user monitoring subregion selection system. One system includes a first camera configured to capture an image of a scene. In one implementation, the system includes a pattern 
Kalinli (U.S. Patent Publication Number 2012/0146891 A1) discloses Methods and systems for adapting a display screen output based on a display user's attention. Gaze direction tracking is employed to determine a sub-region of a display screen area to which a user is attending. Display of the attended sub-region is modified relative to the remainder of the display screen, for example, by changing the quantity of data representing an object displayed within the attended sub-region relative to an object displayed in an unattended sub-region of the display screen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 17, 2022